Citation Nr: 0124871	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-16 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 0 percent for 
lumbosacral strain with mild recurrences.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from December 1990 to May 
1991.  The record also reflects that the appellant served 
with the Mississippi Army National Guard, to include a period 
of active duty for training (ACDUTRA)  from April to October 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Jackson, Mississippi Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement an increased rating for lumbosacral 
strain is the subject of the remand portion of this decision.


FINDING OF FACT

The appellant's sensorineural hearing loss of the left ear is 
of service origin.


CONCLUSION OF LAW

The appellant's left ear sensorineural hearing loss was 
incurred during ACDUTRA.  38 U.S.C.A. §§ 101, 1110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The RO in March 2001 notified the appellant of the VCAA and 
its applicability to his claim for benefits.  The RO has not 
had the opportunity to review the folder in conjunction with 
the new regulation.  In this regard, the appellant was 
provided notice of the information and medical evidence 
necessary to substantiate his claim for service connection 
for left ear hearing loss by virtue of the rating decision, 
Statement Of The Case (SOC), and Supplemental Statement Of 
The Case (SSOC).  The record reflects that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim with 
respect to his left ear hearing loss.  The Board is satisfied 
that VA has satisfied its duties under the VCAA and the 
associated regulations and a decision in this case is not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military service is defined, in part, as active duty 
and any period of ACDUTRA during which the individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, or from injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. § 101(24) (West 1991).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the context of this appeal, the Board must decide whether 
the weight of the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant's service medical records reflect that the 
audiogram conducted at the time of the entrance examination 
into ACDUTRA in April 1973 showed puretone thresholds in the 
left ear of 27 and 30 decibels at 6000 and 8000 Hertz, 
respectively.  The puretone thresholds for the remaining 
frequencies tested were 19 decibels or less.  On separation 
examination in September 1973, the appellant's hearing acuity 
was evaluated on audiometric examination in pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
--
25
LEFT
30
30
30
--
35

Service medical records further reflect that hearing loss of 
varying degrees in the left ear was thereafter shown on 
periodic National Guard medical examinations conducted 
between 1973 and 1994.

The appellant underwent VA examination in January 1999.  At 
that time the appellant gave a history a history of noise 
exposure during service to include engine and helicopter 
noise and when he fired the M-16 rifle.  He reported he 
experienced difficulty, particularly in the left ear, 
discerning conversational speech accompanied by background 
noise.  He also reported problems due to impaired hearing 
while watching television, and utilizing the telephone.  On 
audiometric evaluation, pure tone thresholds, in decibels, 
were evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
35
LEFT
75
40
60
60
60

Speech audiometry revealed speech recognition ability of 86 
percent in the left ear, and 96 percent in the right ear.  
The examiner noted that the appellant exhibited good speech 
discrimination.  The diagnostic impression included a finding 
of mild to severe sensorineural hearing loss of the left ear.  

A hearing was held at the RO in November 2000.  At that time 
the appellant provided testimony regarding inservice noise 
exposure and the symptoms of his hearing loss.

To summarize the appellant's ACDUTRA entrance examination 
showed some hearing loss at the higher frequencies in the 
left ear.  However, the audiometry evaluation conducted at 
the time of the appellant's release from his period of 
ACDUTRA in September 1973 showed for the first time left ear 
hearing as required in 38 C.F.R. § 3.385.  The subsequent 
periodic National Guard audiometric evaluations continued to 
show a left ear hearing loss of varying degrees.  
Additionally, the VA examination in January 1999 confirmed 
the presence of high frequency hearing loss of the left ear 
pursuant to 38 C.F.R. § 3.385.  

Based upon a review of the evidence, the Board finds that the 
currently diagnosed left ear sensorineural hearing loss was 
initially manifested during his period of ACDUTRA.  
Accordingly, service connection is warranted.


ORDER

Service connection for left ear sensorineural hearing loss is 
granted.


REMAND

The appellant is currently service-connected for lumbosacral 
strain with mild recurrences, for which a noncompensable 
rating evaluation is assigned under Diagnostic Code 5295 of 
VA's Schedule for Rating Disabilities.  The appellant 
essentially contends that the assigned rating evaluation does 
not adequately reflect the degree of impairment associated 
with his disability of the lumbar spine.  

The lumbosacral strain may also be evaluated under limitation 
of motion, Diagnostic Code 5292.

The Court has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The most recent VA examination was conducted in January 1999.  
During a November 2000 hearing, the appellant provided 
testimony describing low back symptoms and their frequency 
which indicates that his disability may have worsened. 

In view of these facts, the Board is of the opinion that 
additional development is required.  Accordingly, this case 
is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  See recently enacted 
regulatory changes at 66 Fed. Reg. 
25,620, 25,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

2.  The RO should contact the appellant 
and request that he provide the names and 
addresses of any VA and private medical 
providers who have treated him recently 
for his low back disability.  After 
securing any necessary releases for this 
information, the RO should request any 
records of medical treatment which have 
not been associated with the appellant's 
claims file.  

3.  The appellant should be afforded a VA 
examination by an orthopedist to 
determine the nature and severity of the 
disability involving the lumbosacral 
spine.  All indicated x-ray studies and 
specialized tests deemed necessary should 
be accomplished.  The claims file and a 
copy of this Remand are to be made 
available to the examiner in conjunction 
with the examination.  It is requested 
that the examiner obtain a detailed 
occupational history.  

The appellant 's lumbosacral spine should 
be examined for degrees of range of 
motion.  The examiner should be asked to 
note the normal ranges of motion of the 
lumbar spine.  The examiner should be 
requested to determine whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  Further, the examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A complete rational for any opinion 
expressed should be included in the 
report.

4.  The RO should thereafter readjudicate 
the claim on appeal.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



